Order, Family Court, New York County (Leah Marks, J.), entered on or about January 17, 1992, which, insofar as appealed from, denied petitioner father’s objections to an order of the same court (Francine Seiden, H.E.), entered on or about September 16, 1991, granting respondent mother’s request for an upward modification of child support, and order, same court and Justice, entered on or about December 6, 1991, which denied petitioner’s motion to have the Justice recuse herself, unanimously affirmed, without costs.
The Hearing Examiner properly concluded that a change in the financial circumstances of the parties, specifically respondent’s substantial reduction and petitioner’s modest increase in earnings, warranted an increase in petitioner’s child support from $65 a week to $100 a week (see, Matter of Brescia v Fitts, 56 NY2d 132). Petitioner has failed to rebut the presumption that application of the guidelines set forth in the Child Support Standards Act (Family Ct Act § 413 [1] [f] [1]-[10]) yielded the correct amount of support, and, to the extent petitioner argues that strict application of the guidelines will cause him financial hardship, we accord deference to the Hearing Examiner’s assessment of the parties’ credibility and the evidence presented (see, Matter of Maddox v Doty, 186 AD2d 135). We have considered petitioner’s other arguments, and we find them to be without merit (see, Stern v Stern, 59 AD2d 857). The court properly refused to recuse itself as there was no showing of bias or conflict of interest (Judiciary Law § 14). Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.